      Case 1:21-cr-00028-APM Document 378 Filed 09/01/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
          Plaintiff                              Criminal Case 21-CR-28

       v.                                        Motions Hearing: September 8, 2021

WILLIAM ISAACS                                   Judge Amit P. Mehta
           Defendant

       NOTICE OF RESERVING RIGHT TO FILE SUBSTANTIVE MOTIONS

       PLEASE TAKE NOTICE that Defendant William Isaacs ("Mr. Isaacs"), througll

undersigned counsel, hereby provides notice that he reserves his right to file a motion

for severance, as well as any other motion on substantive issues, as discovery

progresses in this historic matter and before any trial on the merits.

       Mr. Isaacs is required to raise pretrial a motion for severance of charges from the

other defendants in this case under Fed. R. Crim. P.14(a), if and when the basis for the

motion is reasonably available and the motion can be determined without a trial on the

merits. See Fed. R. Crim. P. 12(b)(3)(D). This Honorable Court has stated that it will

"certainly consider" motions filed after the September 2, 2021, deadline, but preferably

not on the eve of trial, as the discovery in this case proceeds and more information is

available to substantiate such motions. See August 10, 2021, Hearing Transcript, pp. 57-

58.

      Therefore, Mr. Isaacs respectfully reserves his right to file a motion for severance

or any other substantive motion once the basis for a motion is reasonably available and

a motion can be determined without a trial on the merits. Given the unprecedented
      Case 1:21-cr-00028-APM Document 378 Filed 09/01/21 Page 2 of 4




amount of discovery that has and shall be provided in the largest criminal investigation

in the history of the Justice Department, a reservation of our right to file substantive

motions has more than a substantial basis.

       Last, Mr. Isaacs filed a notice (Doc. 303) to join in and adopt certain Defendants'

motions, including one to transfer venue. However, Mr. Isaacs refuses to join in

gratuitous rhetorical surplusage and vituperative political commentary, suc11 as that set

forth in Defendant Thomas Caldwell's motion (Doc. 273, pp. 13-18).        %V

                                          Respectfully submitted,          p   ~ ~~,z



                                          Gene Rossi, Esquire
                                          Virginia Bar Number 93136
                                          Carlton Fields, P.A.
                                          Suite 400 West
                                          1025 Thomas Jefferson Street, NW
                                          Washington, DC 20007-5208
                                          Telephone: 202-965-8119
                                          Cell: 7U3-627-2856
                                          Email: grossi@carltonfields.com

                                          Natalie A. Napierala, Esquire
                                          New York State Bar Number 2445468
                                          Carlton Fields, P.A.
                                          36t~~ Floor
                                          405 Lexington Avenue
                                          New York, NY 10174-0002
                                          Telephone: 212-785-2747
                                          Email: nnapierala@carltonfields.com

                                          Charles M. Greene, Esquire
                                          Florida Bar Number 938963
                                          Law Offices of Charles M. Greene, P.A.
                                          55 East Pine Street
                                          Orlando, FL 32801
                                          Telephone: 407-648-1700
Case 1:21-cr-00028-APM Document 378 Filed 09/01/21 Page 3 of 4



                             Email: cmg@cmgpa.com

                             Counsel for Defendant William Isaacs
      Case 1:21-cr-00028-APM Document 378 Filed 09/01/21 Page 4 of 4



                            CERTIFICATE OF SERVICE

      I hereby certify that the NOTICE OF RESERVING RIGHT TO FILE

SUBSTANTIVE MOTIONS was filed with the Clerk of the Court via ECF and emailed

to counsel of record for the United States on Wednesday, September 1, 2021.

                                        Respectfully submitted,        /




                                       Gene Rossi, Esquire




                                          4
